Citation Nr: 1742324	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether a May 28, 2008 or August 18, 2008 rating decision denying service connection for residuals of a left shoulder disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether a May 28, 2008 or August 18, 2008 rating decision denying service connection for residuals of a low back disorder should be revised or reversed on the grounds of CUE.

3.  Whether a May 28, 2008 or August 18, 2008 rating decision denying service connection for residuals of a dorsal spine disorder should be revised or reversed on the grounds CUE.

4.  Whether a May 28, 2008 or August 18, 2008 rating decision denying service connection for residuals of a right hip disorder should be revised or reversed on the grounds CUE.

5.  Whether a May 28, 2008 or August 18, 2008 rating decision denying service connection for residuals of a right knee disorder should be revised or reversed on the grounds CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1990 and from February 2006 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the Board by videoconference in June 2017.  A transcript of that hearing is of record.



FINDINGS OF FACT

1.  In May 2008 and August 2009 rating decisions, the RO denied service connection for a left shoulder disorder; although notified of the denial the Veteran did not initiate an appeal.  
	
2.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 2008 or August 2009 rating decisions, such that the service connection claim for a left shoulder disorder would have been manifestly different but for the error.

3.  In May 2008 and August 2009 rating decisions, the RO denied service connection for a low back disorder; although notified of the denial the Veteran did not initiate an appeal.  
	
4.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 2008 or August 2009 rating decisions, such that the claim of service connection for a low back disorder would have been manifestly different but for the error.

5.  In May 2008 and August 2009 rating decisions, the RO denied service connection for a dorsal spine disorder; although notified of the denial the Veteran did not initiate an appeal.  
	
6.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 2008 or August 2009 rating decisions, such that that the claim of service connection for a dorsal spine disorder would have been manifestly different but for the error.

7.  In May 2008 and August 2009 rating decisions, the RO denied service connection for a right hip disorder; although notified of the denial the Veteran did not initiate an appeal.  
	
8.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 2008 or August 2009 rating decisions, such that that the claim of service connection for a right hip disorder would have been manifestly different but for the error.

9.  In May 2008 and August 2009 rating decisions, the RO denied service connection for a right knee disorder; although notified of the denial the Veteran did not initiate an appeal.  
	
10.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 2008 or August 2009 rating decisions, such that the claim of service connection right knee disorder would have been manifestly different but for the error.


CONCLUSION OF LAW

1.  The May 2008 and August 2008 rating decisions did not contain CUE in failing to grant service connection for a left shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.203, 3.400 (2016).

2.  The May 2008 and August 2008 rating decisions did not contain CUE in failing to grant service connection for a low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.203, 3.400 (2016).

3.  The May 2008 and August 2008 rating decisions did not contain CUE in failing to grant service connection for a dorsal spine disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.203, 3.400 (2016).

4.  The May 2008 and August 2008 rating decisions did not contain CUE in failing to grant service connection for a right hip disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.203, 3.400 (2016).

5.  The May 2008 and August 2008 rating decisions did not contain CUE in failing to grant service connection for a right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.203, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).  The United States. Court of Appeals for Veterans Claims (Court) has held that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of actions in the VA adjudicative process.  Because the moving party is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist are not applicable when adjudicating a CUE claim.  Livesay, 15 Vet. App. at 178-79.

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104 (a) (2015). 

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105 (a).  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105. See 
38 C.F.R. § 3.104 (a). 

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A (a), an RO decision is subject to revision on the grounds of CUE.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 3.105 (a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has indicated the following with respect to whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14  ). 

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell). 

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424  ; Caffrey, supra.

Any such assertion of failure on the part of VA to comply with the duty to assist does not plead with specificity a claim to revise or reverse the May or August rating decisions denying the Veteran's claims for a left shoulder, low back, dorsal spine, right hip or right knee disorder.  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence. 

In a May 2012 statement, the Veteran, through his representative, contended that the medical evidence previously submitted substantiated the Veteran's claim and that VA made a clear and unmistakable error in the May 2008 rating decision.  

In a July 2013 statement, the Veteran's representative noted that the Veteran was given a VA examination to evaluate his claimed conditions in September 2007.  The representative noted that the examiner gave a brief description of the Veteran's recent treatment for his right hip condition then ended the examination stating that the Veteran had been confused and did not want to pursue service connection at this time.  The representative stated that while it was documented in the examination that the Veteran did not want to continue his examination, the content of the examination was incomplete and therefore inadequate for rating purposes.  Similarly, at his June 2017 hearing before the Board, the Veteran explained that he was confused at the time of his examination.

Insomuch as he contends that VA failed to properly develop or obtain evidence in support of his claims, a failure to fulfill the duty to assist cannot be the basis of a finding of CUE in a rating decision and any such contention must be rejected as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Any failure on VA's part to provide an adequate examination prior to rendering the May 2008 and August 2008 rating decisions therefore cannot, by legal definition constitute CUE.  As such, the Veteran's allegations fail.  38 C.F.R. § 20.1403 (d).


ORDER

Revision or reversal of the May 2008 and August 2008 rating decisions denying service connection for residuals of a left shoulder disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE) is denied.

Revision or reversal of the May 2008 and August 2008 rating decisions denying service connection for residuals of a low back disorder should be revised or reversed on the grounds of CUE is denied.

Revision or reversal of the May 2008 and August 2008 rating decisions denying service connection for residuals of a dorsal spine disorder should be revised or reversed on the grounds CUE is denied.

Revision or reversal of the May 2008 and August 2008 rating decisions denying service connection for residuals of a right hip disorder should be revised or reversed on the grounds CUE is denied.

Revision or reversal of the May 2008 and August 2008 rating decisions denying service connection for residuals of a right knee disorder should be revised or reversed on the grounds CUE is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


